Citation Nr: 1714247	
Decision Date: 05/01/17    Archive Date: 05/11/17

DOCKET NO.  09-12 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a spinal injury, brain damage, and a deteriorating spinal cord.


REPRESENTATION

Appellant represented by:	Katie Molter, Attorney 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia A. Talpins


INTRODUCTION

The Veteran had service in the Reserves from December 1985 to May 1998.  He served on active duty from February 5, 1986 to June 20, 1986, and on active duty for training from July 28, 1996 to August 10, 1996. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2008 rating decision drafted by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, and issued by the RO in Louisville, Kentucky, which denied the Veteran's request to reopen his claim for entitlement to service connection for a cervical spine injury, thoracic spine injury, lumbar spine injury, spinal cord injury, mental problems, and overall deterioration.

In February 2010, the Veteran testified at a hearing at the RO before a Decision Review Officer (DRO).  In March 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  Transcripts of the hearings have been associated with the claims file.

The Board denied the Veteran's request to reopen his claim for entitlement to service connection for a spinal injury, brain damage, and a deteriorating spinal cord in a September 2011 decision.  Thereafter, the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a September 2012 Joint Motion for Partial Remand (JMR), the Secretary of VA and the Veteran's representative (the parties) moved the Court to vacate the September 2011 decision as to such issue.  The Court granted the JMR in a September 2012 Order.  In June 2013, the Board reopened the Veteran's claim and remanded it for additional development.  In a September 2014 decision, the Board denied the Veteran's claim for entitlement to service connection for a spinal injury, brain damage, and a deteriorating spinal cord.  Thereafter, the Veteran appealed to the Court.  In an October 2015 JMR, the parties moved the Court to vacate the September 2014 decision as to such issue.  The Court granted the JMR in an October 2015 Order. 

The Board denied the Veteran's claim in a March 2016 decision.  The Veteran appealed to the Court.  In an October 2016 JMR, the parties moved the Court to vacate the March 2016 decision.  The Court granted the JMR in an October 2016 Order.  The case was then returned to the Board for further review.    


FINDING OF FACT

According to the public records of	 the Social Security Administration, the Veteran died on December [redacted], 2016 while his appeal before the Board was pending.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the Veteran's pending appeal for service connection for a spinal injury, brain damage, and a deteriorating spinal cord.  38 U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R. § 20.1302 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

According to a Social Security Administration data inquiry, the Veteran died on December [redacted], 2016 while his appeal for service connection for a spinal injury, brain damage, and a deteriorating spinal cord were pending before the Board.  As a matter of law, veterans' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  The appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R. § 20.1302 (2016). 


The Board's dismissal of the appeal does not affect the right of an eligible person to request to be substituted as the Veteran for purposes of processing this claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  38 U.S.C.A. § 5121A (West 2014).  As provided for in this provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C.A. § 5121 (a)."  Id.  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the Veteran should file a request for substitution with the VA regional office from which the claim originated (listed on the first page of this decision).


ORDER

The appeal for service connection for a spinal injury, brain damage, and a deteriorating spinal cord is dismissed.  



___________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


